Citation Nr: 1709443	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  16-46 918	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2012 Board of Veterans' Appeals (Board) decision which denied an earlier effective date for the establishment of service connection for a right elbow disorder.

(The issues of entitlement to a rating in excess of 20 percent for diabetes mellitus and a right elbow disorder; service connection for a back disorder, bilateral hip disorder, left knee disorder, erectile dysfunction; whether new and material evidence was received to reopen a claim of service connection for hypertension; a compensable rating for bilateral eye disorder; and a combined rating in excess of 90 percent prior to April 2, 2012, will be the subject of a separate decision under a different docket number).


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to August 1971, which included service in the Republic of Vietnam where he engaged in combat and his awards include the Purple Heart Medal.

This matter is before the Board from a motion by the Veteran contending that a decision dated April 5, 2012, was the product of CUE in denying an effective date earlier than November 12, 2008, for the establishment of service connection for right elbow disorder.


FINDINGS OF FACT

The Veteran's motion(s) alleging CUE in the April 5, 2012, Board decision denying an earlier effective date for the establishment of service connection for a right elbow disorder did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a); see also Simmons v. Principi, 17 Vet. App. 104, 114  2003).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403 (b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. 
§ 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403 (c); see also Bustos v. West, 179 F.3d 1378, 1380-81  (Fed. Cir.) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In this case, the Board must find the Veteran has not submitted a motion of CUE regarding the prior decision of April 5, 2012, that is in accord with the pleading requirements of 38 C.F.R. § 20.1404.  The Veteran has, in essence, provided contentions to the effect that his right elbow disorder was incurred during service, and that there was CUE in a February 1974 rating decision for not establishing service connection for such disability.  However, whether there was CUE in that rating decision is not presently before the Board.  

The Board further notes that the Veteran's CUE motion(s) do not appear to explicitly address the April 2012 decisions' rationale for denying an earlier effective date other than to cite the case of Liesegang v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002), but no elaboration appears to have been made to that citation.  In that decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that VA erred when it made July 9, 2001, the effective date of the diabetes regulation and held that the correct effective date was May 8, 2001.  However, the issue addressed by the April 2012 Board decision was not whether an earlier effective date was warranted for diabetes.  Further, the record does not reflect service connection was established for a right elbow disorder pursuant to the provisions of 38 C.F.R. § 3.309(e) which was the case in Liesegang; nor was it otherwise established pursuant to liberalizing change in law.  Simply put, the record does not reflect Liesegang is applicable to this case, to include the adjudication of the earlier effective date claim in the April 2012 decision; nor has the Veteran provided detail(s) in his motion(s) to find otherwise.

As the Veteran does not appear to have identified any other basis for finding CUE in the April 2012 decision denying an earlier effective date for the establishment of service connection for a right elbow disorder, the Board must find that his motion did not set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Therefore, his present CUE motion does not satisfy the pleading requirements of 38 C.F.R. § 20.1404, and it must be dismissed without prejudice to refiling.

In reaching this determination, the Board points out that in the April 5, 2012, decision, the Board stated, 

The Board notes that a claimant can also obtain an earlier effective date by showing clear and unmistakable error (CUE) in a prior decision.  However, the Veteran has not contended there was any CUE in a prior rating decision.  Therefore, there is no basis for the Board to consider CUE at this time.  The Veteran is free to raise CUE as a separate claim at the RO if he so desires.

Because the Board on April 5, 2012, did not adjudicate the issue of whether there was CUE in the August 1973 rating decision, let alone address the merits of such a challenge, the Board's April 5, 2012, decision does not prevent the Veteran from filing a motion challenging the RO's August 1973 rating decision on the basis of CUE because the August 1973 rating decision was not subsumed by the April 5, 2012, Board decision that explicitly did not address that issue.

When a determination of the RO is affirmed by the Board the determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104 (2016).  In addition, a Board decision that considers a collateral attack on a final, unappealed RO determination can subsume that unappealed RO determination under certain circumstances.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  Specifically, "delayed subsuming" occurs "where the Board decided the same issue that the RO decided and where the RO decision and Board decision were based on the same factual basis."  Manning v. Principi, 16 Vet. App. 534, 541 (2002); see also Brown, 203 F.3d at 1381-82 (stating that delayed subsuming requires (1) that the Board decide the same issue that was the subject of the motion to revise the unappealed regional office decision based on clear and unmistakable error; and (2) that "the substance of the challenge to the prior RO determination was rejected in an intervening decision of the Board"). "The requirement that the Board base its decision on the same factual basis ... requires that the evidence of record at the time of the prior final RO decision be considered by the Board."  Manning, 16 Vet. App. at 541.  Once an RO decision is subsumed by a Board decision, the RO decision is no longer subject to collateral attack based on an assertion of clear and unmistakable error.  See Duran v. Brown, 7 Vet. App. 216, 224 (1995).  

By contrast, however, here, as noted above, the Board did not decide the issue of whether the August 1973 rating decision was clearly and unmistakably erroneous and the Veteran has not alleged a basis upon which the Board's April 5, 2012, decision was clear and unmistakable error.  Further, because the Board's April 5, 2012, decision did not subsume the RO's August 1973 rating decision the Veteran is free to challenge the August 1973 rating decision on the basis that it contains CUE.  


ORDER

The motion alleging CUE in the April 2012 Board decision is dismissed without prejudice to refiling.





                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



